Citation Nr: 1825052	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a respiratory condition, including sleep apnea, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972.  The Veteran had service in the Republic of Vietnam from August 1971 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a January 2018 hearing.  During that hearing, the Veteran waived RO review of new evidence.  

During the period of the appeal, the RO granted service connection for posttraumatic stress disorder and hearing loss in June 2017 and September 2017 Rating Decisions.  Therefore, these claims have been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the claims for service connection for a back condition, a respiratory condition, and a skin condition, the Board notes that the Veteran has never had VA examinations to evaluate his conditions.  As a result, and in light of his detailed hearing testimony, VA examinations are necessary to determine what, if any, diagnoses he has and whether these conditions are etiologically related to active service, to include exposure to herbicide agents in the case of his claimed respiratory and skin conditions.  38 C.F.R. § 3.159(c)(4).  

Additionally, in his January 2018 hearing, the Veteran testified that he injured his back during active service twice, when the tank he was in collided with another tank, and when he was flying over Vietnam and the plane he was in took artillery fire.  On remand, the RO should refer the case to the Joint Services Records Research Center (JSRRC) to attempt to verify these incidents.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. Refer the case to the JSRRC coordinator to make a formal finding that there is sufficient information required to verify that Veteran was involved in a tank collision and was shot at while flying over Vietnam.  

All documentation obtained as a result of this inquiry must be added to the claims file.

3. After the above has been completed, schedule the Veteran for a VA medical examination (or examinations, if deemed necessary) to determine whether any current back condition, respiratory condition, to include sleep apnea, and a skin condition were caused by, or were otherwise related to, his active military service, to include exposure to herbicides.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner is requested to:  

Identify any currently diagnosed conditions.  

Concerning any diagnosed back condition, state whether it is at least as likely as not (a 50 percent probability or greater) that it began during service or is related to some incidence of service.  

Concerning any diagnosed respiratory and skin conditions, state whether it is at least as likely as not that they began during service or are related to some incidence of service, to include exposure to herbicide agents while in Vietnam.  

Any and all opinions must be accompanied by a complete rationale.  In answering these questions, the examiner is requested to consider the Veteran's testimony in his January 2018 hearing that he injured his back during a tank accident and while flying in Vietnam, and that his respiratory and skin conditions were the result of herbicide exposure.

4. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

